Citation Nr: 1117610	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left hip disability, including as secondary to the service connected right knee disability. 

2. Entitlement to service connection for a right hip disability, including as secondary to the service connected right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from January 1954 to January 1956. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied service connection for arthritis of the left knee, left hip and right hip. 

In April 2009 and August 2010 decisions the Board remanded the claims for adequate VA examinations with specific questions to be addressed by the examiner.  Unfortunately, the examiner did not fully comply with the Board remand instructions and an additional remand is required.  The Veteran has a right to compliance with the remand order, and VA has a duty to ensure compliance.  Remand is required for compliance with the Board's directives.  Stegall v. West, 11 Vet App. 268 (1998).

During the pendency of the appeal, the RO issued a March 2011 rating decision which granted service connection for arthritis of the left knee, therefore the issue is no longer on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required to comply with the VA's duty to assist. 

In April 2009 the Board remanded the claims for VA examinations.  The May 2009 VA examination failed to comply with the remand instructions and in August 2010 the Board again remanded the claims.  As the August 2010 remand was not complied with, an additional remand is required. 

The August 2010 remand instructions specifically directed the examiner to provide an opinion on whether "there is a left hip disability and [if] it was not caused by the right knee disability, was it aggravated by the right knee disability" and whether  "there is a right hip disability and [if] it was not caused by the right knee disability, was it aggravated by the right knee disability." (emphasis added)  The VA examiner failed to address these questions in the January 2011 addendum, as specifically instructed,  and further remand is required.  
 
In the January 2011 addendum the VA examiner opined that the left hip disability and right hip disability were unlikely to have been caused by the right knee disability, noting that degenerative disc disease would be a more likely cause of such pain.  A complete rationale as to why degenerative disc disease is a more likely cause of the left and right hip disabilities, as well as a diagnosis of the left and right hip disabilities is needed. 

The VA examination and addendum are inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send a copy of this remand and the claims file to the January 2011 VA examiner, if available, to address the following: 

(a) What are the diagnosed disabilities of the left and right hips, if any?
 
(b) The examiner must provide an opinion on whether any diagnosed left hip disability was aggravated by the right knee disability. 

(c) The examiner must provide an opinion on whether any diagnosed right hip disability was aggravated by the right knee disability.

(d) If there is a left hip disability and/or right hip disability that were neither caused nor aggravated by the right knee disability, explain fully the cause of the disabilities. 

If the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

All opinions must be accompanied by a clear rationale consistent with the evidence of record.  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, arrange for any additional development indicated, then readjudicate the claims on appeal.  If either of the benefits sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



